MERRILL, Circuit Judge, with whom Judge ANDERSON concurs,
concurring:
I concur with Judge Kilkenny but would like to emphasize the fact that a finding of manifest necessity was not implicit in the order granting mistrial.
The question to which such a finding is directed in a case such as this is whether misconduct was such as to prejudice the jury beyond remedy by a cautionary instruction or other means and thus preclude fair trial by that jury. It is not enough to find that certain conduct was improper. The critical question is the effect of that conduct upon the jury.
Here the greater part of argument on the motion for mistrial was devoted to the question of whether the remarks of defense counsel were improper — whether the Arizona Supreme Court decision could properly be brought to the jury’s attention. When the motion for mistrial was first argued the judge, at one point, indicated that if the *833supreme court decision was not admissible in evidence, and reference to it was therefore improper, he was disposed to grant mistrial. At the conclusion of that argument mistrial was denied, because the court was not ready to rule on admissibility, but state counsel was invited to renew the motion at any appropriate time. The motion was renewed the following day and an Arizona rule of practice was, for the first time, called to the court’s attention. It provided that on new trial reference could not be made to the earlier trial. At the conclusion of argument mistrial was granted. While manifest necessity was also argued on this occasion, absent findings that manifest necessity existed, it is quite possible that the grant of mistrial was based on the fact that the impropriety of counsel’s conduct had been established without reaching the question whether there could, nevertheless, be a fair trial.